DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Douglas Portnow on January 26, 2022.
The application has been amended as follows:
1.	A device for removing an obstruction from a blood vessel, the device comprising:
an elongate flexible shaft having a proximal end and a distal end;
an expandable capture cage having a proximal end and a distal end, wherein the proximal end of the capture cage is coupled to the distal end of the elongate shaft, 
wherein the expandable cage comprises a plurality of closed cells, the plurality of closed cells comprises a plurality of concave contours and a plurality of convex contours,
wherein some of the plurality of closed cells each comprise six struts, the six struts being sigmoidally shaped struts or inverse sigmoidally shaped struts,
wherein a first strut is sigmoidally shaped and has a distal end with a concave region facing outward and a proximal end with a concave region facing inward,
wherein a second strut is sigmoidally shaped and has a distal end with a concave region facing outward and a proximal end with concave region facing inward,
wherein a third strut is inverse sigmoidally shaped and has a proximal end with a concave region facing outward and a distal end with a concave region facing inward,
strut is sigmoidally shaped and has a proximal end with a concave region facing outward and a distal end with a concave region facing inward,
wherein a fifth strut is sigmoidally shaped and has a proximal end with a concave region facing outward and a distal end with a concave region facing inward, and
wherein a sixth strut is inverse sigmoidally shaped and has a proximal end with a concave region facing inward and a distal end with a concave region facing outward,
wherein the expandable capture cage has a collapsed configuration and an expanded configuration,
wherein in the collapsed configuration the expandable capture cage is adapted to be delivered through the vessel, and
wherein in the expanded configuration the expandable capture cage is configured to expand into and enmesh the obstruction so that the obstruction may be removed from the blood vessel by proximal retraction of the expandable capture cage.
7.	The device of claim 1, wherein the proximal end of the expandable capture cage comprises a plurality of open or closed rings, each open or closed ring in the plurality of open or closed rings comprising one or more closed cells, and wherein each open or closed ring has a total number of closed cells, wherein the total number of closed cells in an open or closed ring is less than the total number of closed cells in an adjacent open ring distal thereof or an adjacent closed ring distal thereof 
11.	(Canceled)
12.	The device of claim [[11]] 1, wherein some of the plurality of closed cells comprise a tapering proximal end, a tapering distal end, a peak between the tapering proximal and distal ends, and a valley between the tapering proximal and distal ends.
15.	The device of claim 1, wherein the proximal end of the first 

wherein the proximal end of the third the  proximal end of the fourth 
wherein the distal end of the fourth the proximal end of the fifth 
wherein the distal end of the fifth and
wherein the distal end of the sixth the distal end of the first 
16.	The device of claim 1, wherein the proximal end of the expandable cage comprises some of the plurality of closed cells, which comprise and a plurality of closed cells, each of the plurality of closed cells comprising at least one proximal sigmoidally shaped struts and at least one proximal inverse sigmoidally shaped struts coupled together.
17.	The device of claim 16, wherein the at least one of the proximal sigmoidally shaped struts and the at least one of proximal inverse sigmoidally shaped struts comprise a sigmoidally shaped proximal strutproximal strut, the device further comprising a first linear strut and a second linear strut, wherein the sigmoidally shaped proximal strut is coupled to the first linear strut, the first linear strut is coupled to the second linear strut, the second linear strut is coupled to the inverse sigmoidally shaped proximal strut, and wherein the inverse sigmoidally shaped proximal strut is coupled to the sigmoidally shaped proximal strut.
19.	The device of claim 16, wherein the proximal end of the expandable cage comprises a plurality of circumferential rings each having a total number of  wherein the total number of diamond shaped cells in one circumferential ring is less than the total number of diamond shaped cells in an adjacent circumferential ring distal thereof, and wherein a last diamond the plurality of circumferential rings having a total number of diamond shaped cells is coupled with the elongate shaft.
22.	The device of claim 1, wherein the distal end of the expandable cage some of the plurality of , the plurality of closed cells each comprising a plurality of sigmoidally shaped struts and a plurality of inverse sigmoidally shaped struts coupled together to form a 
23.	The device of claim 22, wherein the the plurality of closed cells in the distal end of the expandable cage each comprise four distal struts 
wherein a first distal strut is sigmoidally shaped and has a distal end with a concave region facing outward and a proximal end with a concave region facing inward,
wherein a second distal strut is inverse sigmoidally shaped and has a distal end with a concave region facing inward and a proximal end with a concave region facing outward,
wherein a third distal strut is sigmoidally shaped and has a proximal end with a concave region facing outward and a distal end with a concave region facing inward, and
wherein a fourth distal struts is inverse sigmoidally shaped and has a proximal end with a concave region facing inward and a distal end with a concave region facing outward.
24.	The device of claim 23, wherein the proximal end of the first distal strut is coupled to the distal end of the second distal strut to form a peak in the plurality of closed cells in the distal end of the expandable cage,
wherein the proximal end of the second distal strut is coupled to the proximal end of the third distal strut to form a pointed proximal end in the plurality of closed cells in the distal end of the expandable cage,
wherein the distal end of the third distal strut is coupled to the proximal end of the fourth distal strut to form a valley in the plurality of closed cells in the distal end of the expandable cage, and
distal strut is coupled to the distal end of the first distal strut to form a pointed distal end in the plurality of closed cells in the distal end of the expandable cage.
25.	The device of claim 24, wherein the peak 
26.	The device of claim 22, wherein the distal end of the expandable capture cage comprises a plurality of linear struts coupled to the pointed distal region 
28.	A system for removing an obstruction from a blood vessel, the system comprising:
the device of claim 1; and
a microcatheter [[or]] slidably disposed over the device.
44.	A device for removing an obstruction from a blood vessel, the device comprising:
an elongate flexible shaft having a proximal end and a distal end;
an expandable capture cage having a proximal end and a distal end, wherein the proximal end of the capture cage is coupled to the distal end of the elongate shaft, 
wherein the expandable capture cage comprises a plurality of closed cells, some of the plurality of closed cells comprising a plurality of concave contours and a plurality of convex contours,
wherein the proximal end of the expandable capture cage comprises a plurality of sigmoidally shaped struts and a plurality of inverse sigmoidally shaped struts coupled together to form some of the plurality of closed cells and a plurality of diamond shaped cells,
wherein the expandable capture cage has a collapsed configuration and an expanded configuration,
wherein in the collapsed configuration the expandable capture cage is adapted to be delivered through the vessel, and

49.	The device of claim 44, wherein the proximal end of the expandable capture cage comprises a plurality of open or closed rings, each open or closed ring in the plurality of open or closed rings comprising one or more closed cells, and wherein each open or closed ring has a total number of closed cells, wherein the total number of closed cells in an open or closed ring is less than the total number of closed cells in an adjacent open ring distal thereof or an adjacent closed ring distal thereof 
52.	The device of claim 44, wherein some of the plurality of closed cells comprise a plurality of sigmoidally shaped struts and a plurality of inverse sigmoidally shaped struts coupled together.
54.	A system for removing an obstruction from a blood vessel, the system comprising:
the device of claim 44; and
a microcatheter [[or]] slidably disposed over the device.
Allowable Subject Matter
Claims 1-10, 12, 15-29, and 44-54 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art does not teach or suggest, in the context of the claims, a device for removing an obstruction from a blood vessel, wherein the expandable cage comprises a plurality of closed cells, wherein some of the plurality of closed cells are formed by four sigmoidally shaped struts and two inversely signoidally shaped struts in the arrangement as claimed.  Grandfield et al. (“Grandfield” US 20190380726) teaches a similar device comprising a plurality of closed cells 160’ sharing a similar shape as applicant’s closed cells.  However, the closed cells of Granfield are formed by a long continuous strut along one side of the closed cell 160’ (best seen in Fig. 4) and there is no motivation or 
Regarding claim 44, the prior art does not teach or suggest, in the context of the claims, a device for removing an obstruction form a blood vessel, wherein the expandable cage comprising a plurality of closed cells, the proximal end of the cage comprising a plurality of diamond shaped cells and a plurality of sigmoidally shaped struts and a plurality of inverse sigmoidally shaped struts coupled together to form some of the plurality of closed cells.  Grandfield discloses a similar device including the cells formed by the sigmoidally shaped struts and inverse sigmoidally shape struts, but does not disclose diamond shaped cells at the proximal end.  The proximal-most cell in Grandfield only comprises two linear struts and the other two struts are sigmoidally and inverse sigmoidally shaped struts to form a closed cell.  Applicant describes this shape in [0067] of the specification as defining “[t]he region of lemon shaped closed cells 906”, the cells defined by linear struts 916, 918, sigmoidally shaped strut 922, and inverse sigmoidally shaped strut 920.  A diamond shape is differentiated as having four linear struts 914 in [0066] of Applicant’s specification. Thus the proximal-most cell in Grandfield is considered to be lemon shaped.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WADE MILES whose telephone number is (571) 270-7777 and whose fax number is (571) 270-8777.  The examiner can normally be reached on Monday-Friday between the hours of 11:00 am and 7:00 pm.
please contact the examiner’s supervisor, Kelly Bekker, at (571) 272-2739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/WADE MILES/             Primary Examiner, Art Unit 3771